NUMBER 13-16-00508-CR

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


JOSE SALVADOR PUGA QUINTANILLA
A/K/A JOSE QUINTANILLA A/K/A
JOSE S. PUGA QUINTANILLA
A/K/A JOSE SALVADOR PUGA,                                              Appellant,

                                        v.

THE STATE OF TEXAS,                                                     Appellee.


                  On appeal from the 197th District Court
                       of Cameron County, Texas.



                      MEMORANDUM OPINION
 Before Chief Justice Valdez and Justices Rodriguez and Benavides
                 Memorandum Opinion Per Curiam

      Appellant, Jose Salvador Puga Quintanilla a/k/a Jose Quintanilla a/k/a Jose S.

Puga Quintanilla a/ka Jose Salvador Puga, attempts to appeal his conviction for
continuous sexual abuse of a child. The trial court has certified that this “is a plea-

bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).

       On September 27, 2016, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On November 28, 2016, counsel filed a letter brief with this Court. Counsel’s

response does not establish that the certification currently on file with this Court is

incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED.

                                                                       PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
8th day of December, 2016.




                                             2